Case 0:20-cv-62573-BB Document 5 Entered on FLSD Docket 12/17/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-62573-BLOOM/Valle

 JONATHAN G. PIO,

        Plaintiff,

 v.

 RUTWIK D. PATEL and JDA PARTNERS
 TECHNICAL SERVICES GROUP LLC,

       Defendant.
 ____________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon a sua sponte review of Plaintiff Jonathan G. Pio’s

 (“Plaintiff”) Complaint, ECF No. [1]. The Court has reviewed the Complaint, the record in this

 case, the applicable law, and is otherwise fully advised. For the reasons discussed below, the

 above-styled case is dismissed without prejudice.

        Federal courts are “‘empowered to hear only those cases within the judicial power of the

 United States as defined by Article III of the Constitution,’ and which have been entrusted to them

 by a jurisdictional grant authorized by Congress.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

 405, 409 (11th Cir. 1999) (quoting Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). As

 such, a “district court may act sua sponte to address the issue of subject matter jurisdiction at any

 time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006). Further, “once a federal

 court determines that it is without subject matter jurisdiction, the court is powerless to continue.”

 Univ. of S. Ala., 168 F.3d at 410.

        Plaintiff’s Complaint alleges that this Court has diversity jurisdiction over the claims

 pursuant to 28 U.S.C. § 1332. ECF No. [1] ¶ 1. In addition, the Complaint states that “at all times
Case 0:20-cv-62573-BB Document 5 Entered on FLSD Docket 12/17/2020 Page 2 of 3

                                                                  Case No. 20-cv-62573-BLOOM/Valle


 material hereto, and upon information and belief, the Defendant, JDA PARTNERS TECHINICAL

 SERVICE GROUP LLC’S (hereinafter, “JDA”), is a foreign corporation that conducts and

 operates business in Broward County, Florida.” Id. ¶ 4.

         District courts have diversity jurisdiction over cases in which the parties are completely

 diverse and the amount in controversy exceeds $75,000.00. 28 U.S.C. § 1332. “For a court to have

 diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), ‘all plaintiffs must be diverse from all

 defendants.’” First Home Bank v. Net Zero LLC, No. 3:20-cv-150-J-34MCR, 2020 WL 802518,

 at *2 (M.D. Fla. Feb. 18, 2020) (quoting Univ. of S. Ala., 168 F.3d at 412)). “The burden of

 pleading diversity of citizenship is upon the party invoking federal jurisdiction, and if jurisdiction

 is properly challenged, that party also bears the burden of proof.” Ray v. Bird & Son & Asset

 Realization Co., 519 F.2d 1081, 1082 (5th Cir. 1975).1

         “[F]or the purposes of establishing diversity jurisdiction, an unincorporated business

 association or entity, such as a general or limited partnership or a limited liability company, is not

 a ‘citizen’ under 28 U.S.C. § 1332(a) in its own right.” First Home Bank, 2020 WL 802518, at *2

 (citing Xaros v. U.S. Fid. & Guar. Co., 820 F.2d 1176, 1181 (11th Cir. 1987)). Rather, the

 longstanding rule is that “the citizenship of an artificial, unincorporated entity generally depends

 on the citizenship of all the members composing the organization.” Rolling Greens MHP, L.P. v.

 Comcast SCH Holdings LLC, 374 F.3d 1020, 1021 (11th Cir. 2004) (citing Carden v. Arkoma

 Assocs., 494 U.S. 185, 195-96 (1990)). With regard to the existence of diversity jurisdiction, “a

 limited partnership is a citizen of each state in which any of its partners, limited or general, are

 citizens.” Id. (citing Carden, 494 U.S. at 195-96). “Therefore, in order to sufficiently allege the



 1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the Eleventh
 Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit issued prior
 to October 1, 1981.


                                                      2
Case 0:20-cv-62573-BB Document 5 Entered on FLSD Docket 12/17/2020 Page 3 of 3

                                                               Case No. 20-cv-62573-BLOOM/Valle


 citizenship of an unincorporated business entity, a party must list the citizenships of all the

 members of that entity.” First Home Bank, 2020 WL 802518, at *2 (citing Rolling Greens MHP,

 L.P., 374 F.3d at 1022).

        Here, Plaintiff has failed to sufficiently allege the citizenship of Defendant because

 Plaintiff does not identify the members of either “limited liability company [or] their respective

 states of citizenship.” Id. As explained above, “[t]o sufficiently allege the citizenships of []

 unincorporated business entities, a party must list the citizenships of all the members of the limited

 liability company and all the partners of the limited partnership,” and if the party invoking the

 court’s jurisdiction fails to do so, as Plaintiff has here, it cannot satisfy its burden of establishing

 diversity of citizenship. Rolling Greens MHP, L.P., 374 F.3d at 1022. Accordingly, “the Court

 lacks sufficient information to satisfy the jurisdictional inquiry.” First Home Bank, 2020 WL

 802518, at *2.

        Accordingly, it is ORDERED AND ADJUDGED that the above-styled case is

 DISMISSED WITHOUT PREJUDICE. Plaintiff is permitted to file an amended complaint that

 properly alleges the basis for invoking diversity jurisdiction on or before December 29, 2020.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 16, 2020.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                    3
